PER CURIAM
Defendant appeals from a judgment convicting him of seven counts of rape in the first degree, two counts of kidnapping in the first degree, two counts of sex abuse in the first degree, and one count of sodomy in the first degree.
The state concedes, and we agree, that the trial court erred in sentencing defendant pursuant to ORS 137.635 on several of his convictions because defendant lacked the necessary qualifying convictions that trigger application of that statute. See State v. Weikert, 145 Or App 263, 929 P2d 1070 (1996), rev den 325 Or 45 (1997); State v. Allison, 143 Or App 241, 923 P2d 1224, rev den 324 Or 487 (1996). Defendant’s remaining assignments of error do not merit discussion.
Convictions affirmed; remanded for resentencing.